DETAILED ACTION
Response to Amendment
The amendment filed on 05/23/2022 is acknowledged.  Applicant amended claims 1-6, 8 and 9.    Claim 8 is eligible as a rejoinder as noted herein below.    
Claims 1-4 and 6-9 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Nomugi Tomoyori on July 01, 2022.   

Election/Restrictions
Claim 8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Invention I (apparatus claims 1-7, and 9) and inventions II (method claim 8), as set forth in the Office action mailed on 03/18/2022, is hereby withdrawn and Claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The claims have been amended as follow:
The subject matter of claim 5 is incorporated into respective independent claims 1, 8, and 9 as underlined hereinafter.  Claim 5 is now canceled. 
  
Claim 1. 	A sheet manufacturing apparatus comprising:
	a fibrillating unit that includes a rotor and fibrillates a raw material including fibers in a gas;
	an additive supply unit that includes a feeder and supplies an additive;
	a mixing unit including a blower with a rotating unit disposed downstream relative to the additive supply unit in a transport direction of a fibrillated matter fibrillated by the fibrillating unit, the rotating unit mixing the fibrillated matter and the additive supplied by the additive supply unit;
	a depositing unit that is disposed downstream relative to the rotating unit of the blower of the mixing unit in the transport direction of the fibrillated matter and deposits a mixture mixed by the mixing unit;
	a web forming unit including a first mesh belt that transports a deposited material deposited by the depositing unit and including a suction mechanism that sucks the deposited material to the first mesh belt; and
	a controller configured to control a rotation velocity of the rotating unit of the blower of the mixing unit, and further controls at least one of a supply amount per unit time from the additive supply unit and a suction force of the suction mechanism, to change granularity of a surface of the sheet, wherein
	the suction mechanism has a first air flow generation unit that generates an air flow in a direction crossing a deposition surface where the deposited material is deposited, and
	the controller is configured to change a flow velocity of the air flow generated by the first air flow generation unit.

Claim 2. 	The sheet manufacturing apparatus according to claim 1, further comprising:
	a receiving unit that receives a setting of the granularity of the surface of the sheet,
	wherein the controller is configured to control 

Claim 3.	The sheet manufacturing apparatus according to claim 1, wherein
	the depositing unit has a drum unit that causes the mixture to pass through an opening and fall, and
	the controller is configured to change 

Claim 4.	The sheet manufacturing apparatus according to claim 1, wherein
	the controller is configured to change 

Claim 5.  (Canceled)

Claim 6.	The sheet manufacturing apparatus according to claim 1, further comprising:
	a transportation unit including a second mesh belt that transports the deposited material deposited by the depositing unit,
	wherein the transportation unit has a second air flow generation unit that generates an air flow in a direction crossing a deposition surface where the deposited material is deposited, and,
	the controller is configured to change 

Claim 8.	A control method of a sheet manufacturing apparatus including
	a fibrillating unit that includes a rotor and fibrillates a raw material including fibers in a gas,
	an additive supply unit that includes a feeder and supplies an additive,
	a mixing unit including a blower with a rotating unit disposed downstream relative to the additive supply unit in a transport direction of a fibrillated matter fibrillated by the fibrillating unit, the rotating unit mixing the fibrillated matter and the additive supplied by the additive supply unit,
	a depositing unit that is disposed downstream relative to the rotating unit in the transport direction of the fibrillated matter and deposits a mixture mixed by the mixing unit, 
	a web forming unit including a mesh belt that transports a deposited material deposited by the depositing unit and including a suction mechanism that sucks the deposited material to the mesh belt, the suction mechanism having a first air flow generation unit that generates an air flow in a direction crossing a deposition surface where the deposited material is deposited, and
	a controller, 
	the control method comprising: controlling a rotation velocity of the rotating unit of the blower of the mixing unit, and further controlling at least one of a supply amount per unit time from the additive supply unit and a suction force of the suction mechanism, at the controller, to change granularity of a surface of the sheet, wherein
	a flow velocity of the air flow generated by the first air flow generation unit is changed by the controller. 

Claim 9.	A sheet manufacturing method comprising: 
	a fibrillating step of fibrillating a raw material including fibers in a gas and obtaining a fibrillated matter;
	an additive supplying step of supplying an additive to the fibrillated matter at an additive supply unit includes a feeder;
	a mixing step of mixing the fibrillated matter and the additive by using a rotating unit of a blower of a mixing unit and obtaining a mixture, the rotating unit being disposed downstream relative to the additive supply unit in a transport direction of the fibrillated matter; 
	a depositing step of obtaining a deposited material by depositing the mixture at a depositing unit disposed downstream relative to the rotating unit of the blower of the mixing unit in the transport direction of the fibrillated matter while sucking the mixture to a mesh belt by generating an air flow in a direction crossing a deposition surface where the deposited material is deposited; and 
	controlling a rotation velocity of the rotating unit of the blower of the mixing unit, and further controlling at least one a supply amount per unit time from the additive supply unit and suction force to the mesh belt, to change a granularity of a surface of the sheet, wherein
	the suction force to the mesh belt is controlled by changing a flow velocity of the air flow generated in the direction crossing the deposition surface.
 
Allowable Subject Matter
Claims 1-4 and 6-9 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A sheet manufacturing apparatus comprising:  a fibrillating unit, an additive supply unit, a mixing unit, a depositing unit, a web forming unit, and a controller are operationally engaged with one another to produce a predetermined size sheet S, wherein
	the suction mechanism has a first air flow generation unit that generates an air flow in a direction crossing a deposition surface where the deposited material is deposited, and
	the controller is configured to change a flow velocity of the air flow generated by the first air flow generation unit.

Claims 2-4 and 6-7 are dependent directly on claim 1 and therefore, they are allowed as well.   

Similarly, independent claims 8 and 9 define the same underline limitation as noted in claim 1 and thus, they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on May 23, 2022 have been considered.
In view of the arguments and amendment to the claims, the rejections under 35 U.S.C. 112, second paragraph, set forth previously have been withdrawn. All remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 over to Toshiaki YAMAGAMI, et al. (US 20140290884 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748